Per curiam:
Apparently both parties were ignorant of or misapprehended the order made by the first judge December 31 that the jury waived calendar would be called at nine o’clock in the morning of January 4. Without deciding upon the validity or invalidity of any term acts of the first judge done prior to ten o’clock on January 4, at which hour the term was formally opened, we think that this is a case in which it *789would be proper that the order of dismissal be rescinded and the cause remanded to the circuit court of the first circuit for trial or such other proceedings as may be appropriate, and it is so ordered. The exceptions are sustained.
Thayer & Hemenway for plaintiff.
C. W. Ashford for defendant.